 GLAZIERS LOCAL 558 (PPG INDUSTRIES)Glaziers Local Union 558 (PPG Industries) andKenneth Orr. Case 17-CB-257831 July 1984DECISION AND ORDERBY CHAIRMAN DOTSON AND MEMBERSHUNTER AND DENNISOn 31 March 1983 Administrative Law JudgeTimothy D. Nelson issued the attached decision.The General Counsel filed exceptions and a sup-porting brief, and the Respondent filed an answer-ing brief.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings, findings, andconclusions only to the extent consistent with thisDecision and Order.The complaint alleges that the Respondent vio-lated Section 8(b)(2) and (1)(A) of the Act by initi-ating a walkout by the Employer's employees 7January 1982 to cause or attempt to cause the Em-ployer to lay off employees Kenneth Orr and Wil-liam Gooch Jr. The judge concluded that the Re-spondent did not violate the Act, and recommend-ed that the complaint be dismissed. We find meritin the General Counsel's exceptions to the judge'sdecision.1. FACTSThe following statement of facts is based on thejudge's findings, supplemented by undisputed testi-mony, the credited witnesses' additional testimonyto which the judge does not explicitly refer, andthe Respondent's agents' testimony.The Employer, PPG Industries, manufactures,sells, and installs glass products, and maintains aconstruction office in North Kansas City, Missouri.Through Mo-Kan, a multiemployer bargaining as-sociation, the Employer entered into a series of col-lective-bargaining agreements with the Respondent.The most recent agreement was effective from IOctober 1980 through 30 September 1983, and con-tained a union-security clause which required em-ployees to become union members after 7 days.'Although the contract contained no hiring hallprovisions, the Employer followed Mo-Kan em-ployers' practice and hired its glaziers from those' Such clauses are common in the construction industry and are au-thorized by Sec. 8(f)(2) of the Act.271 NLRB No. 92referred by the Respondent.2When the Respond-ent was unable to find glaziers for referral, the Em-ployer, like other Mo-Kan members, resorted todirect hires. The Respondent gave permits to thedirect hires, allowing them to work without havingto comply with the contract's union-securityclause. The Respondent's business agent, JackZander, explained that the permit is a documentshowing that the holder (1) has been to the Union,(2) is to work as a glazier, and (3) is not a unionmember.In June 19813 the Employer began preliminarywork on the North Supply job in Gardner, Kansas.When the regular glass installation work began inAugust, the Employer's construction manager, Wil-liam Gooch Sr., requested additional glaziers fromZander. When Zander reported that he was unableto locate additional journeymen glaziers, Goochhired seven or eight individuals directly, includingCharging Parties Kenneth Orr and William GoochJr.4The Employer referred the individuals to theRespondent for their permits.At different times during October, Zander andassistant union business agent Charles Foland askedGooch to replace the permit employees with gla-ziers who had become available. Foland once ex-plicitly directed Gooch to "get rid of" the permitemployees. Gooch refused each time, explainingthat the Employer was satisfied with its presentemployees, and could not legally bump the permitemployees to give jobs to the union glaziers.Zander complained that the Employer's retentionof the permit employees was "not fair to the ap-prentices and the way the apprenticeship program[had] been run in the past."At some point between late October and earlyJanuary 1982, Zander spoke briefly at the jobsitewith James Davis, an employee and union member.Davis expressed some resentment over the Em-ployer's failure to hire available journeymen andsaid that he and other employees "didn't want toput up with it and they were going to walk off."Zander explained that such a "walk off" wouldviolate the contract, and "it juw. ouldn't happen."The permit employees' continued employmentwas the topic of at least two union meetings, one inOctober and one in December. At each of themeetings, members expressed concern about theEmployer's refusal to continue the traditional pri-ority accorded to journeymen over permit employ-2 The Respondent's business agent, Jack Zander, testified that glazierswere not required to use the hiring hall, but could go directly to any em-ployer and seek work.3 All dates are in 1981 unless otherwise indicated.William Gooch Jr. is the son of William Gooch Sr.. the Employer'sconstruction manager583 DECISIONS OF NATIONAL LABOR RELATIONS BOARDees. Zander testified that he told the employeesthat if they did not like the working conditions onthat job that the only thing they could legally dowas tell the Employer they were quitting andwould seek employment elsewhere. Zander statedthat the Union would be liable for causing a walk-out, and that he would prefer charges against anymember who tried to instigate a walkout. Respond-ing to questions, Zander explained that the bylawsmade it possible for members to be fined for work-ing with permit employees, but added that neitherhe nor the Union's officers would prefer chargesfor working with permit employees. He also stated,however, that another member could "get a littleupset" and prefer charges.By early January 1982, the Employer's crewconsisted of about 14 employees: journeymen, ap-prentices, "waiting apprentices" (who had not yetbeen formally enrolled in the apprenticeship pro-gram and were working with permits), and Orr andGooch Jr.During the 1982 New Year's holiday weekend,Foland again telephoned Gooch to inform him thatqualified glaziers were available for approximately4 to 6 weeks. Gooch reconfirmed his earlier ex-pressed disinterest in the additional help.The judge generally credited Ernie Kraner, theEmployer's project manager, who testified that hespoke with shop steward Paul Serna during thefirst week of January 1982.5 According to Kraner,Serna said that the Employer had permit employ-ees on the job while journeymen glaziers wereavailable for work. Serna indicated that the em-ployees, several of whom were standing nearby,did not think the situation was right, and addedthat he thought it should be altered. Kraner toldSerna that the Employer was not going to changeemployees, and that the men currently on the jobwere doing good work. Kraner stated that he andSerna had essentially the same conversation 2 dayslater.Serna, another witness whom the judge credited,testified that the employees had been "after [him]...wanting to know if the situation had been re-solved, [and] what we were going to do ..." Atsome point during the day on 7 January 1982,Serna telephoned the union hall, but received noanswer. Questioned about the results of the call,Serna remarked that no one was there and told theemployees that "there was nothing the men-theunion could do." But, he also said, "[L]ike theytold us at the meeting the other night, we could besubject to a fine if some other member pressescharges."' No party filed an exception to the judge's finding that Serna was theRespondent's agent.Serna also spoke on the telephone that day withFoland about the glaziers who were then availablefor work. Foland told Serna that they had notfound work, and that the Employer had refusedFoland's specific request to hire them.Later that day, Serna spoke with Kraner, whoconfirmed the Employer's decision not to hire theadditional glaziers or terminate the permit employ-ees. Serna indicated that he did not think the em-ployees would work "under those conditions," andstated his intention to finish the day and quit. Heasked Kraner to mail him his final check becausehe did not want to return to pick it up.By the end of the day, there were indicationsthat Serna was not the only employee who intend-ed to leave the job. Two apprentices left before theend of the shift, and Working Foreman ArthurJackson told Kraner and General Foreman andunion member Jack Griffin that he intended to"quit" or be "sick" if the problem with the permitemployees was not rectified. That evening, Griffincalled Kraner and asked for vacation time the nextday.Zander testified that Serna and Jackson calledhim about 5 p.m. on 7 January 1982, saying thatthey had quit. Several other PPG employees cameto Zander the next day also looking for work.Zander testified that he did not ask the employeeswhy they left because he knew the answer basedon the previous discussions. Zander testified that heultimately referred almost all the employees to newjobs.On Friday, 8 January 1982, only Orr and GoochJr. reported for work.6Kraner told them to start,and he went to discuss the situation with GoochSr. They decided that Kraner should discharge thepermit employees and try to recall the formercrew.On Sunday night, 10 January 1982, Kraner calledOrr and Gooch Jr. and told them that the Employ-er was terminating them. Kraner testified that theEmployer took the action because "[i]t look likethe only way [the Employer would] get people tobuild the job." Kraner then called General Fore-man Griffin and Working Foreman Jackson to seeif they would return and told them the permit em-ployees had been terminated; Griffin and Jacksonresponded that they would ask the other employeesto return to work.Zander testified that the first communication hehad with the Employer occurred around 12 Janu-ary 1982 when Gooch called him. Gooch asked ifthere was any way to get the glaziers back toe Waiting apprentice Cliff Williams also came to work, but left by 9a.m.584 GLAZIERS LOCAL 558 (PPG INDUSTRIES)work. Zander told Gooch that most of the employ-ees had other jobs, but Gooch could call them if heso desired. Zander testified that he played no partin contacting any of the glaziers to urge them toreturn to work. Zander also testified that he re-ceived a call on Tuesday, 12 January 1982, fromGriffin.7Griffin asked if Zander knew where someof the employees were then working, explainingthat they were being called back to work.Zander testified that he received calls from sev-eral of the employees on Tuesday and Wednesday,12 and 13 January 1982. Zander told them that thematter was being "straightened out," and that, asfar as the Respondent was concerned, they couldreturn to work.Jackson was one of the employees who calledthe union hall. He testified that he called to see ifthe Union was monitoring the matter, and thatZander told him "I think we got things straight-ened out. But what I want you to do is ...waiton a call from [the Employer] to make sure." Jack-son also testified that when he spoke with Zanderlater that evening, Zander told him things were"squared away" and he could return to work forthe Employer. Zander explained that the Employerhad fired the permit employees.811. THE JUDGE'S DECISIONThe judge dismissed the complaint. He found nopersuasive evidence that the Respondent hadcaused the Charging Parties' discharges by prompt-ing the walkout. The judge concluded that the Re-spondent's statements to employees about quittingwere no more than explanations of the employees'rights, and that the statements about the possibilityof fines could not under the circumstances be pre-sumed to have a coercive impact and were notshown directly to have influenced the decisions ofthe employees who left the job. Alternatively, thejudge found that, even if the Respondent hadcaused the walkout, membership considerationswere essentially irrelevant, and the Respondent'smotive was to cause the Employer to adhere to thelegitimate traditional practice of displacing tempo-rary permit employees with journeymen wheneverthe latter became available for referral. According-ly, the judge concluded that the Respondent's ac-tions were justified because they were directedtoward furthering statutorily legitimate goals andwere necessary for the effective performance of theRespondent's representative function.7 Zander's testimony is inconsistent about whether he spoke first withGriffin or Gooch. This inconsistency is immaterial.' Zander did not dispute Jackson's version of these conversations. Heonly denied that he had placed a call to Jackson on the evening of Tues-day, 12 January 1982. We find the dispute on this minor point immaterial.11. CONCLUSIONSSection 8(bX2) of the Act makes it an unfairlabor practice for a labor organization, inter alia, tocause or attempt to cause an employer to discrimi-nate against an employee to encourage or discour-age membership in any labor organization. Section8(b)(1)(A) makes it an unfair labor practice to re-strain or coerce employees in the exercise of theirSection 7 rights. As the Supreme Court stated inRadio Officers v. NLRB, 347 U.S. 17, 40 (1954):"The policy of the Act is to insulate employees'jobs from their organizational rights. Thus, [Sec-tions] 8(a)(3) and 8(b)(2) were designed to allowemployees to freely exercise their right to joinunions, be good, bad, or indifferent members, orabstain from joining any union without imperilingtheir livelihood."The Board presumes that a union acts illegallyany time it prevents an employee from being hiredor causes an employee to be discharged because bysuch conduct a union demonstrates its power toaffect the employee's livelihood in so dramatic away as to encourage union membership among em-ployees.9A union may, however, rebut this pre-sumption "by evidence of a compelling and over-riding character showing that the conduct com-plained of was referable to other considerations,lawful in themselves, and wholly unrelated to theexercise of protected employee rights or to othermatters with which the Act is concerned." Carpen-ters Local 1102 (Planet Corp.), 144 NLRB 798, 800(1963).1°Accordingly, the first question is whether theRespondent caused or attempted to cause theCharging Parties' discharges. Unlike the judge, wefind ample evidence to answer affirmatively.It is clear that the Respondent informed the Em-ployer in no uncertain terms of its desire to havethe permit employees replaced with unemployedjourneymen. During the fall, the Respondent'sagents, Zander and Foland, repeatedly requestedthe Employer to "get rid of" or replace the permitemployees. Again in January 1982, Foland "in-formed" the Employer that there were glaziersavailable for work, implicitly requesting the Em-ployer to hire at least some of them. Shortly beforethe 7 January walkout, the Respondent's agent,Serna, told the Employer that the employees didnot think it was right for permit employees to be9 Operating Engineers Local 18 (Ohio Contractors), 204 NLRB 681(1973), enf. denied on other grounds 496 F.2d 1308 (6th Cir. 1974).'0 The typical justifications offered to overcome this adverse persump-tion are that the action was pursuant to a valid union-security clause orwas necessary to perserve legitimate hiring hall procedures. See OhioContractors, supra, and Boilermakers Local 40 (Envirtech Corp.), 266NLRB 432 (1983). Neither of these justifications is asserted in this case.585 DECISIONS OF NATIONAL LABOR RELATIONS BOARDworking while journeymen were unemployed, andthat the situation should be changed. On the morn-ing of the walkout, Serna confirmed the Employ-er's decision not to hire the unemployed journey-men and told Kraner that he did not think the em-ployees would work "under those conditions." TheRespondent thus repeatedly sought to have thepermit employees replaced with employees itwished to refer.In a continuing effort to secure compliance withits demands, the Respondent informed the employ-ees it could not lawfully act to secure the dismissalof the permit employees, that the employees them-selves would have to act, i.e., quit, if they did notlike the "working conditions." The Respondentthen encouraged employees to do just that by tell-ing them that they could be fined if anothermember became "upset" about their working withnonmembers. The Respondent reiterated this threaton the morning of the walkout when Serna, whotestified that the employees had been "after ...[him] ...wanting to know ...what we weregoing to do ...." reminded employees that they"could be subject to a fine if some other memberpress[ed] charges." In the face of such threats, it isno small wonder that the employees acceded to theRespondent's desires and "quit" their jobs with theEmployer. See Marble Polishers Local 31 (StandardArt), 258 NLRB 1143, 1146 (1981); BricklayersLocal 6 (Linbeck Construction), 185 NLRB 756, 760(1970), enfd. 447 F.2d 484 (5th Cir. 1971).Furthermore, the Respondent's conduct after thewalkout shows that it ratified the employees'action. Zander testified that on the evening of thewalkout, he knew why the employees left. Yet, hemade no effort to refer anyone to fill the vacatedjobs, even though his past practice was to contactthe Employer whenever there were employees torefer, without regard to the existence of vacancies.Here, Zander knew there were jobs available, andknew why those jobs were available; he nonethelesschose not to alleviate the economic pressure on theEmployer caused by the walkout. ' IZander's discussions with employees after theEmployer had discharged the permit employeesconfirms the Respondent's continuing role in thepressure brought to bear on the Employer. For ex-ample, Zander told Jackson to wait for definiteword that the problem was "straightened out"before returning to work, and later explained thatthings had been "squared away" and that Jacksoncould return to work. See Sheet Metal WorkersLocal 28 (Diesel Construction), 196 NLRB 1065,1 The record establishes that there were individuals available to refer;the fact that union glaziers were unemployed prompted the events givingrise to this proceeding.1067-68 (1972); Glaziers Local 513 (Linclay Corp.),191 NLRB 461, 465 (1971).In light of the evidence, we find that the Re-spondent caused the Employer to discharge thepermit employees as alleged in the complaint, rais-ing the inference or presumption that the Respond-ent acted illegally.Having found causation, we turn to the remain-ing issue in this case: whether the Respondent es-tablished by compelling and overriding evidencethat its conduct was based on lawful consider-ations. Again contrary to the judge, we find theRespondent has not met its burden.As we noted above, the judge essentially foundthat the Respondent's actions were justified be-cause they were motivated by a desire to securethe Employer's compliance with the traditionalbumping preference accorded to journeymen overpermit employees. While it may be true that theRespondent was motivated by such a desire, wedisagree with the judge that it constitutes sufficientjustification. The practice consists of nothing morethan the Respondent's demanding that employersreplace nonmember employees with other individ-uals. There is no evidence of any objective basissupporting the decisions to refer or displace par-ticular employees or of any lawful obligation onthe Employer to acquiesce in such a referral. Brick-layers Local 7 (Masonry Builders), 224 NLRB 206(1976), enfd. 563 F.2d 977 (9th Cir. 1977).12 Ac-cordingly, we find that the Respondent has not metits burden and has violated the Act as alleged.Planet Corp., supra, 144 NLRB at 800.CONCLUSIONS OF LAWBy causing the Employer to lay off or dischargeKenneth Orr and William Gooch Jr. on 10 January1982, the Respondent has engaged in unfair laborpractices affecting commerce within the meaningof Section 8(b)(2) and (1)(A) and Section 2(6) and(7) of the Act.REMEDYHaving found that the Respondent has violatedSection 8(b)(2) and (I)(A) of the Act, we shallorder it to cease and desist and to take certain af-12 The Respondent's bare assertion that it referred "more qualified" in-dividuals is insufficient to support its practice.We also reject the judge's finding that the practice of displacing permitemployees with "qualified" glaziers is authorized by Sec. 8(0(4) of theAct. That section provides, inter alia, that it will not be unlawful for anemployer engaged in the construction industry to enter into a contractwith a labor organization which "specifies minimum training or experi-ence qualifications for employment or provides for priority in opportuni-ties for employment based on length of service with such employer, inthe industry or in the particular geographical area." This section is inap-plicable because there is nothing in the record to indicate that the Em-ployer had a contract with the Respondent which set such qualifications.586 GLAZIERS LOCAL 558 (PPG INDUSTRIES)firmative action designed to effectuate the policiesof the Act.We shall order the Respondent to make KennethOrr and William Gooch Jr. whole for any loss ofearnings or other benefits suffered as a result of thediscrimination against them, by paying to them asum equal to the amount they would normallyhave earned from the date of their discharges untilthey are reinstated by the Employer to theirformer or substantially equivalent positions or untilthey obtain substantially equivalent employmentelsewhere, less net interim earnings.13The loss ofearnings shall be computed in the manner pre-scribed in F. W. Woolworth Co., 90 NLRB 289(1950), with interest as prescribed in Florida SteelCorp., 231 NLRB 651 (1977).14We shall also order the Respondent to notify theEmployer, in writing, with a copy to Kenneth Orrand William Gooch Jr., that it has no objection totheir employment and to request the Employer toreemploy them. Further, we shall require the Re-spondent to remove from its files any references tothese employees' unlawful discharges and notifythese employees, in writing, that such action hasbeen taken and that the discharges will be not usedagainst them in any way.ORDERThe National Labor Relations Board orders thatthe Respondent, Glaziers Local Union 558, Gard-ner, Kansas, its officers, agents, and representatives,shall1. Cease and desist from(a) Causing or attempting to cause the Employerto lay off or discharge Kenneth Orr and WilliamGooch Jr., or any other employee, because theyare not members of the Respondent.(b) In any like or related manner restraining orcoercing employees in the exercise of the rightsguaranteed them by Section 7 of the Act.2. Take the following affirmative action neces-sary to effectuate the policies of the Act.(a) Make Kenneth Orr and William Gooch Jr.whole for any loss of earnings and other benefitsthey may have suffered as a result of the discrimi-nation against them, in the manner set forth in theremedy section of the decision.(b) Notify PPG Industries in writing, with copiesfurnished to Kenneth Orr and William Gooch Jr.,that it has no objection to their employment andrequest PPG Industries to reemploy them.(c) Remove from its files, and ask the Employerto remove from the Employer's files, any referenceI' Sheet Metal Workers Local 355 (Zinsco Electrical), 254 NLRB 773,774 (1981), enfd. in relevant part 716 F.2d 1249 (9th Cir. 1983).14 See generally Isis Plumbing Co., 138 NLRB 716 (1962).to the unlawful discharges and notify the employ-ees in writing that it has done so and that it willnot use the discharges against them in any way.(d) Post at its business office copies of the at-tached notice marked "Appendix."'5Copies of thenotice, on forms provided by the Regional Direc-tor for Region 17, after being signed by the Re-spondent's authorized representative, shall beposted by the Respondent immediately upon re-ceipt and maintained for 60 consecutive days inconspicuous places including all places where no-tices to members are customarily posted. Reasona-ble steps shall be taken by the Respondent toensure that the notices are not altered, defaced, orcovered by any other material.(e) Sign and return to the Regional Director suf-ficient copies of the notice for posting by PPG In-dustries, Gardner, Kansas, if willing, at all placeswhere notices to employees are customarily posted.(f) Notify the Regional Director in writingwithin 20 days from the date of this Order whatsteps the Respondent has taken to comply.L' If this Order is enforced by a Judgment of a United States Court ofAppeals, the words in the notice reading "Posted by Order of the Na-tional Labor Relations Board" shall read "Posted Pursuant to a Judgmentof the United States Court of Appeals Enforcing an Order of the Nation-al Labor Relations Board."APPENDIXNOTICE To EMPLOYEES AND MEMBERSPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has foundthat we violated the National Labor Relations Actand has ordered us to post and abide by this notice.Section 7 of the Act gives employees these rights.To organizeTo form, join, or assist any unionTo bargain collectively through representa-tives of their own choiceTo act together for other mutual aid or pro-tectionTo choose not to engage in any of theseprotected concerted activities.WE WILL NOT cause or attempt to cause PPGIndustries to lay off or discharge Kenneth Orr andWilliam Gooch Jr., or any other employee, becausethey are not members of the Union.WE WILL NOT in any like or related manner re-strain or coerce you in the exercise of the rightsguaranteed you by Section 7 of the Act.587 DECISIONS OF NATIONAL LABOR RELATIONS BOARDWE WILL make Kenneth Orr and WilliamGooch Jr. whole for any loss of earnings and otherbenefits resulting from their discharges, less net in-terim earnings, plus interest.WE WILL notify PPG Industries in writing, withcopies furnished to Kenneth Orr and WilliamGooch Jr., that we have no objection to their em-ployment and WE WILL request PPG Industries toreemploy them.WE WILL remove from our files, and ask PPGIndustries to remove from its files, any reference tothe unlawful discharges and WE WILL notify theemployees in writing that we have done so andthat the discharges will not be used against them inany way.GLAZIERS LOCAL UNION 558DECISIONSTATEMENT OF THE CASETIMOTHY D. NELSON, Administrative Law Judge.This proceeding' arose when Kenneth Orr, an Individ-ual, filed timely unfair labor practice charges on Febru-ary 18, 1982, against Glaziers Local 558 (the Union) withthe Regional Director for Region 17 of the NationalLabor Relations Board (the Board). After an investiga-tion, the Regional Director issued a complaint and noticeof hearing against the Union on March 30, 1982.The complaint alleges, in substance, that the Unionviolated Section 8(bX2) and, derivatively, Section8(b)(1)(A) of the National Labor Relations Act (the Act)by causing its members employed by PPG Industries(PPG) to walk off a PPG jobsite in order to force PPGto fire Charging Party Kenneth Orr and another employ-ee, William Gooch Jr., all because Orr and Gooch Jr.were not members of the Union.The Union duly answered, admitting facts warrantingthe Board's exercise of jurisdiction over this controversy,and admitting that certain named officials were itsagents, but denying that its on-the-job steward, PaulSerna was its agent. The Union further denied that itcaused a walkoff on the PPG job or that it engaged inany of the substantive wrongdoing alleged in the com-plaint.I heard the matter in trial at Kansas City, Kansas, onDecember 14 and IS, 1982. I have considered the timelyposttrial briefs filed by the General Counsel and Counselfor the Union.Initially, the above-captioned case was consolidated for trial with anadditional case (Case 17-CB-2668). At the outset of trial proceedings,however, I granted the General Counsel's motion to sever that latter caseand to remand it to the Regional Director for purposes of approving therequest by the Charging Party therein to withdraw the underlyingcharge.THe ISSUESThe central issues under Section 8(bX2) of the Actsare:I. Did the Union cause, or is it otherwise responsiblefor, a walkout of employees beginning on January 7,1981, which, in turn, caused PPG to terminate the em-ployment of Orr and Gooch Jr.?2. If so, was its motive in doing so unlawfully discrimi-natory?On the entire record, I make theseFINDINGS OF FACTA. Background and OverviewPPG, a Pennsylvania corporation, manufactures, sells,and installs glass products and maintains, inter alia, a"shop" warehouse and a construction office headquartersin North Kansas City, Missouri.3 PPG was involvedfrom roughly June 1981 to March 19824 in the installa-tion of window glass for an office building at Gardner,Kansas, called the "North Supply job." It was in connec-tion with this project that the complained-of events tookplace.Central to this case is the reaction of the Union and itsjobsite members to PPG's refusal on the North Supplyjob to adhere to a traditional industry practice of allow-ing available journeymen to "bump" employees knownas "permit men," who are hired directly by employersduring periods when the Union is unable to locate andrefer journeymen. Pertinent details of the labor relation-ship and traditional hiring practices between PPG andthe Union are set forth below.In its role as a Kansas and Missouri-area constructionindustry employer, PPG was party to a collective-bar-gaining relationship with construction trade unions, in-cluding the Union, through the medium of a multiem-ployer bargaining association known as "Mo-Kan." PPOand the Union have been parties to a series of Mo-Kanlabor agreements, including one which was in effectduring material periods and which was applicable to theNorth Supply job. That agreement, by its terms, seemsto recognize only two classes of glaziers "journeymen"and "apprentices." It also contains a conventional2 Sec. 8(b)2) of the Act provides in pertinent part that a union com-mits an unfair labor practice when it acts "to cause or attempt to causean employer to discriminate against an employee in violation of subsec-tion (aX3) [i.e., generally, to encourage or discourage union member-ship]."S PPG annually purchases goods and receives services valued in excesof $50,000 directly from outside Missouri and also sells goods and fur-nishes services valued in excess of $S0,000 directly to cusomera outsideMissouri.' The main events of this case occurred in that period and it will there-fore be evident below from the month reference which calendar year isinvolved.I The copy of the agreement received into evidence usually makesgeneral reference only to "glaziers," and only occasionally employs theterms "journeymen" or "apprentices." The latter are employed pursuantto a formal industry apprenticeship training program which is the subjectof a separate agreement which is incorporated by reference in the Mo-Kan agreement, but whose terms are not a matter of record. There isonly one wage rate set forth in the agreement.588 GLAZIERS LOCAL 558 (PPG INDUSTRIES)union-security clause requiring employees to become orremain members of the Union after a grace period, and acommitment not to strike over disputes about the inter-pretation or application of the labor agreement."The Mo-Kan agreement does not specify how, or ac-cording to what priority, employees are to be referred orhired on construction jobs. Despite this, it is undisputedthat the practice within the industry (i.e., at least amongthe Mo-Kan employers) has been for the employers touse the Union as the primary referral source for glaziers.When the Union is unable to locate glaziers for referral,however, the Mo-Kan employers will resort to directhiring. When direct hiring is resorted to, it has been thecustom for the employer to refer the employee thushired to the Union to obtain a "permit"-an informalterm used by all parties to describe a certificate used bythe Union, inter alia, to show that the "permit man" hasbeen hired with the knowledge and acquiescence of theUnion and to insulate him from potential harassment onthe job from employees in other trades or from unionrepresentatives policing compliance with union-securityrequirements. In this regard, it is the apparent practicenot to enforce contractual union-security requirements asto permit men. This is seemingly because the permitsissued by the Union usually contain a time limit of 30days, or the duration of the job, whichever is the shorterperiod, and it has been the admitted traditional practiceof the Union and the employers to treat permit men as,essentially, "temporary" help, having job tenure onlyuntil the Union is again able to refer a "journeyman"-aterm which generally denotes substantial qualifying expe-rience in all phases of a recognized trade. On this record,the parties' usage strongly suggests, moreover, that theterm "permit man" connotes an employee with little orno qualifying experience or training, as I discuss next.The record nowhere discloses exactly how an employ-ee comes to be qualified as a "journeyman," but theusage of the attorneys and witnesses for both parties gen-erally equates "journeymen" with the terms "qualified"or "experienced." And the presumption that journeymenare generally "more qualified" than permit men is literal-ly built into the examination of the witnesses.7More-over, especially where it has been shown that the rela-tionship between the Union and PPG (and the Mo-Kangroup generally) includes a formal apprenticeship train-ing program, I must infer that the term "journeyman"implies not only the possession of substantial qualifyingexperiencesbut also the satisfaction of a rather specific' The "no-strike" language states in pertinent part: "In the event thereshall be any controversy or dispute as to the meaning, or application, ofthe provisions of this Agreement, there shall be no stoppage of work."' See, e.g., the examination by the General Counsel of ConstructionManager Gooch about the preference accorded "journeymen" over"permit men" wherein the quoted terms are regularly used and are linkedto the notion that permit men are used when the Union cannot locate"qualified help" (Tr. 19:18-19) and that PPG would "replace" permitmen "with more qualified help" (Tr. 65:9) when the latter became avail.able. See also the testimony of the Union's business representative Zanderthat he could not "recall when a company would refuse to replace apermit man with a qualified journeyman glazier. It's just not economicalin the first place, and ...since 1974 ...to my knowledge, there hasnever been an instance until this one with PPG."' The undisputed testimony of apprentice John Fuchs shows, and Ifind, that the apprenticeship indenture is of 4 years' duration.set of criteria which distinguish apprentices from jour-neymen and which results in some sort of formal certifi-cation of journeyman status. In addition, I note Con-struction Manager Gooch's testimony referring to thefact that some of the permit men on the North supplyjob were awaiting entry into the formal apprenticeshipprogram. From all of this, I find that it was the tradition-al industry practice to employ certified journeymen gla-ziers, normally referred by the Union at the request ofemployers. I find also that limited numbers of less experi-enced employees were allowed to be hired and trainedthrough a formal industry-sponsored apprenticeship pro-gram which permitted them eventually to be certified asjourneymen. I further find, against this background, thatthe use of permit men was historically recognized as atemporary stopgap, with permit men being viewed ashaving little or no trade experience and less expectancyof future regular employment even than persons formallyenrolled in the apprenticeship program.In summary then, Mo-Kan employers, including PPGwould, as a matter of historical practice, replace permitmen with journeymen as soon as the Union was again ina position to refer such journeymen.9 And it was PPG'sabandonment of this practice on the North Supply jobby refusing to replace permit men Orr and Gooch Jr.after journeymen became available for referral which ul-timately triggered a decision by other employees to leavethat job. This action by employees, in turn, caused PPGto discharge Orr and Gooch Jr., all as is detailed next.B. Events Leading to PPG's Decision to TerminateOrr and Gooch Jr.PPG began preliminary work at the North Supply jobin June 1981, initially using a small crew of experiencedpersons. By August, however, regular installation workbegan and PPG, through Gooch, sought the Union's as-sistance in referring journeyman glaziers. At a certainpoint in August, the Union's business representative JackZander told Gooch that he was unable to locate addi-tional journeymen. In turn, Gooch or his agents began tohire several persons directly from other sources, includ-ing Orr and Gooch's son, William Gooch Jr. Orr hadworked in an unspecified capacity for PPG in KansasCity between July 1980 and January 1981. He was work-ing as a sign hanger for an unrelated firm in mid-Septem-ber 1981 when he was asked to work for PPG at theNorth Supply job. Gooch Jr. who was then employed inan unrelated trade was also hired in mid-September. Hehad never before worked for PPG nor elsewhere in theglazing trade so far as this record shows. In all, aboutseven or eight persons were thus hired directly and eachwas referred by Gooch to the union hall for permits, ac-cording to the traditional practice.9 This conclusion is not materially affected by Gooch's rather vaguesuggestions that PPG would reserve the right to reject specific journey-men for referral because, based on prior experience with them, PPGagents believed that they were "not able to get along with our system"or because "we mutually don't get along." No specific historical instancewas cited by Gooch in which PPG had refused to displace a permit manwith a journeyman referral. Gooch, often an uncomfortable witness whotended to testify in generalities, appeared to be speaking hypothetically inthe quoted instance.589 DECISIONS OF NATIONAL LABOR RELATIONS BOARDAt various points between mid-October and the end ofthat month, agents of the Union (either Zander or the as-sistant business representative Charles Foland) notifiedGooch that there were again journeymen available forreferral to the North Supply job. In each case, Goochreplied that he had no need for additional help and thathe did not intend to bump the permit men in order tomake room for the out-of-work journeymen. Whenpressed on the subject, Gooch claimed that he felt thatthe permit men were able to do the work, and also thathe had received advice that it would be illegal to bumpthe permit men.10Gooch also testified, and I find, absentany contradiction in the record, that Zander expressedconcern in a related pair of conversations on this subjectto the effect that "that's not the way that this thing hasbeen operated" and also that Gooch would "destroy theapprenticeship program" and that his use of permit menwas "not fair to the apprentices and the way that the ap-prenticeship program has been run in the past." Similar-ly, Foland spoke with Gooch in the late October period,again informing Gooch of the availability of journeymenand suggesting that the permit men be bumped to makeroom for the journeymen. When Gooch reiterated his re-fusal to bump the permit men, however, Foland did notpursue the point, simply advising Gooch that he wantedGooch "to know that people are available." "The record does not disclose that there were any fur-ther discussions on the subject of displacing permit menbetween the Union's agents and agents of PPG until Jan-uary. By the end of December, moreover, PPG's crew atthe North Supply job had been cut back to about 14, andseveral of the permit men who had been hired in Augusthad already been laid off. More specifically, Gooch testi-fied without contradiction that by early January, the re-duced crew of about 14 employees consisted of a groupof journeymen, a group of persons formally enrolled inthe apprenticeship program, a group of persons hired aspermit men (but who were by then "waiting appren-tices" and were not formally enrolled in the apprentice-ship program)12 and 2 others-Orr and Gooch Jr.1o Gooch never identified more particularly how this advice was com-municated. Moreover, it appears from his testimony (at Tr. 23 and 49-51)that Gooch assumed, without ever being expressly so told by the Union'sagents, that the journeymen whom the Union wished to refer in theperiod around mid-October were employees of local auto glass firms whowere then on strike. It is clear from Gooch's testimony that he regardedsuch "inside" auto glass employees as unsuitable for work on his con-struction project on two related grounds; that they would require a train-ing period before they could perform the construction site work, and thatthey would return to their former auto glass shops as soon as the strikewas over, thus making it uneconomical for PPG to take them on for anuncertain-but inevitably "temporary"-period. If it were necessary tothe outcome herein to determine Gooch's motives for then refusing tobump the permit men, I would find that the latter considerations weremore important than any abstract advice about the legalities. Moreover,as is shown below, the ultimate confrontation in January on the issue ofthe displacement of permit men by journeymen did not involve attemptsto refer striking auto glass workers.'' Findings about the series of "permit man" discussions between theUnion's agents and Gooch are a composite derived from the essentiallyharmonious testimony of the participants.12 A status which is not explained on this record, except as implyingsome intention on the holder's part to remain in the trade and to undergoformal training to eventually obtain certification as a journeyman.During the period between late October and early Jan-uary, Zander admittedly had at least one jobsite discus-sion with a journeyman and member of the Union, JamesDavis. Zander recalls that he visited the jobsite in con-nection with a then-unresolved jurisdictional -disputewith the ironworkers. While there, however, he ac-knowledges having spoken briefly with Davis duringwhich Davis expressed resentment over PPG's failure tohire available journeymen, and Davis also said that heand other workers "didn't want to put up with it andthey were going to walk off." Zander states that he ad-vised Davis that such a "walk-off" would "jeopardizethe Union" and would be "in violation of the contract"and "it just couldn't happen."t3Alleged discriminatee Orr offered different testimonyabout this same exchange between Zander and Davis,claiming to have overheard Zander say, inter alia, "itlooked like they was going to have to close down thejob to get PPG to take action. And [Zander] told Davisto spread it around to the rest of the men." According toOrr, this took place around October 1, shortly after Orrhad asked Zander directly to "renew" his permit andZander had replied that he "wasn't renewing any permitsat the time because they had a dispute with the compa-ny." Zander, by contrast, recalls only that he told Orrthat his current permit had not yet expired. On cross-ex-amination, Orr diluted his version of the Zander-Davisexchange, acknowledging that what Zander had said wasthat the Union "couldn't get involved" in any walkoutaction because the Union could "get in trouble" and that"all the members would have to decide to do it on theirown."Neither Zander nor Orr struck me as being fullycandid, each displaying a tendency to embellish in wayswhich they viewed as being in accord with obvious self-interest. Based on essentially undisputed testimony aboutother events below, however, I doubt that Zander everdirectly urged Davis to act as an intermediary in a planto "close down the job." Moreover Davis was no longeremployed at the time of the complained-of events in Jan-uary. Given Orr's backpedaling on further examination, Ido not rely on his testimony,'4except insofar as it sug-gests, consistent with Zander's, that Zander sought toemphasize that the Union would not urge or condone aconcerted walkout over the issue.There is no dispute that the subject of PPG's retentionof the permit men came up in at least two membershipmeetings at the Union's offices-one in October, and an-'3 Davis, who did not recall any such conversation, did testify that hehad finally become personally outraged after learning that PPG had re-fused to hire two journeymen from out of the area who had come direct-ly to the jobsite seeking work and that he then formally quit his job inprotest From other testimony, I find that this occurred in late Octoberor early November. The next day, states Davis, whom I credit, he with-drew his quit after learning that the journeyman travelers had foundother work. No other workers joined him in this particular action.14 Similarly, Orr's testimony about his discussion with Zander regard-ing renewal of his permit seems improbable (and Zander's seems likely) inview of the fact that Orr's permit was only 15 days old at the time and,as Orr admitted, was facially "valid" until mid-October. I therefore creditZander on this point.590 GLAZIERS LOCAL 558 (PPG INDUSTRIES)other in December. s Blending the harmonious testimo-ny of the participants who were called as witnesses, Ifind that in each meeting members expressed concernand/or outrage at PPG's refusal to adhere to the tradi-tional bumping priority accorded to journeymen overpermit men. In each case, Zander stressed that the Unionwas powerless to act and could not call a strike nor con-done a walkout or other similar action. Indeed, I creditZander's testimony that he told members at the meetingsthat the Union would be liable for damages for causing awalkout and that Zander would personally prefer inter-nal disciplinary charges against any member who soughtto instigate a walkout. Zander acknowledged that thepossibility was also discussed of fines against memberswho continued to work alongside the permit men. Icredit Zander that he replied to a question on this sub-ject by saying that neither he nor the Union's officerswould themselves prefer charges against any member forthat reason, but that he was powerless to prevent a rank-and-file member from preferring such charges.'Matters continued in this unsettled state, finallycoming to a head on New Years Eve when a KansasCity firm, Atlas Glass, laid off "12 qualified journey-men," with the expection that this layoff would last 4 to6 weeks.'7Assistant business representative Folandcalled Gooch over the weekend to advise Gooch of theavailability of the Atlas employees, for "an extendedperiod of time." Gooch replied that he was "not interest-ed in additional help" and Foland did not press thematter further.Within a day or two after this, shortly before Thurs-day, January 7, PPG's North Supply project managerErnie Kraner was approached at the jobsite by job stew-ard Paul Serna.'sApparently speaking in private, Sernatold Kaner'g that the "men" on the job "did not thinks' Crediting Zander and the probabilities, the subject came up inciden-tally in a general membership meeting in October, and was the main sub-ject in the later December meeting, called at the express request of jobsteward Serna in order to respond to reported continuing unrest and con-fusion among the members at the North Supply job.3" The Union's bylaws governing internal disciplinary action were notoffered into evidence, but uncontradicted testimony establishes that suchinternal charges would be heard by an executive board which woulddecide whether discipline should be imposed for a breach of a member-ship rule and, if so, the form it should take.17 I rely on the credibly uttered and uncontradicted testimony of as-sistant business representative Foland for these and related findingsbelow.s' Serna's alleged status as the Union's "agent" is denied. I conclude tothe contrary. In the light of my ultimate recommended disposition, Isimply summarize my rationale for this conclusion: By the terms of theMo-Kan agreement, the steward "shall be an agent of the Union in theabsence of the Business Representative." The parties further stipulated,inter alia, that Serna "possessed the normal range of union steward dutiesincluding bringing to management's attention and to the attention ofunion representatives ...complaints of jobsite employees, alleged viola-tions of the collective-bargaining agreement." As such, and on the factselsewhere noted herein, Serna was cloaked with apparent authority tospeak for the Union and the Union may not disavow any actions whichSerna himself may have urged other employees to take. I find below,however, that Serna did not communicate any different information tojobsite employees than did admitted union agents.1' Crediting Kraner, whose testimony was not disputed by Serna onthis and related discussions below.[it] was right" that permit men were working while"journeyman glaziers" were not. Serna stated that "hefelt that it should be changed." Kraner replied that hedid not believe that anything was going to be changedand that he felt that the men currently on the job wereneeded. About 2 days later, an essentially similar ex-change took place between Serna and Kraner.On Thursday, January 7 (within the same week as theprevious Serna-Kraner exchanges), several incidents oc-curred involving Serna. That morning, on learning thatapprentice John Fuchs intended to call assistant businessrepresentative Foland on an apprenticeship-related issue,Serna went with Fuchs to a jobsite telephone so that hecould speak with Foland about the simmering permitman problem. Serna had heard earlier that day that therewere now journeymen from Atlas Glass available for re-ferral. After Fuchs had concluded his telephone businesswith Foland, Serna then took the line and asked whetherthe journeymen from Atlas Glass had located otherwork. Foland told Serna that they had not and also thatPPG had refused Foland's specific request to employ theAtlas men. Nothing else of substance was said.20At least one conversation took place later that day be-tween Serna and Kraner. Their versions differ some-what, but on immaterial points. Based on probabilitiesand the points of harmony between the two witnesses'recollections, I find that Serna confirmed throughKraner that PPG had firmly decided not to hire any ad-ditional help or to terminate the permit men, that Sernastated that he believed that the "men would not workunder those conditions," and that Serna stated that he in-tended to "finish out the day" and then to "quit," ex-pressing a desire to have Kraner mail his final paycheckto him, since Serna would not return to the jobsite.Kraner acknowledged this, saying that "a man has to dowhat he has to do" and that PPG would finish the job"with you or without you."Orr testified that he noticed Serna addressing a groupof employees about 2 p.m., causing Orr and his workingpartner Arthur Jackson to join the group to see whatwas happening. Orr states that he heard Serna tell Jack-son that Serna had "just talked to Jack Zanders [sic] andthat ...they had a choice, the company had made a de-cision. They either had to leave the job or stay and befined a thousand dollars a member." Orr states that hepromptly left the group after hearing this.Serna flatly denied saying anything of the sort-par-ticularly denying that he had either talked to Zander orthat he had told others that he had done so, or that hehad mentioned a specific fine amount, or threatened thata fine would necessarily be levied against members whostayed on the job. In substance, Serna states that hemerely discussed with other employees what the optionswere, commenting that there was nothing that the Unioncould do, and that he intended to quit, because "one ofthese days it could be me looking for a job." He stateshe told others that they would be "on their own" if theywanted to "do something," and that "It cannot be aunion action." Serna states that others responded joking-20 To this point, I credit Serna's testimony, corroborated by Foland591 DECISIONS OF NATIONAL LABOR RELATIONS BOARDly that they might be sick the next day, but that no spe-cific common plan was even discussed, let alone agreedupon. As to any reference to "fines," Serna states that hehad said earlier in the day to a group of employees that"we could be subject to a fine if some other memberpresses charges," but that he never specified the amountof the fine which might potentially be imposed.Other employees2' involved in the events on January7 tend to corroborate Serna and to contradict Orr. Thereis utterly no corroboration of Orr's statement that Sernathreatened a specific fine amount, or that any expressthreat of a fine was even made. Significantly, evenfellow permit man and alleged discriminatee Gooch Jr.tends to contradict Orr's claim that Serna was threaten-ing the other employees either to leave the job or facefines by the Union. Thus, Gooch Jr. recalls overhearingSerna speaking to Jack Griffin and explaining to Griffinthat Serna intended to leave because "That's just theway I feel." This is more harmonious with Serna's testi-mony and that of other jobsite employees that Serna toldthe others what he intended to do and left it up to othersto decide what they would do.Because of this, and because I find it doubtful that Orrwould "happen" to be present on two different occasionsat precisely the point when the Union's agents supposed-ly made plain statements which, if true, would clearly es-tablish the "union causation" element in this case,22Idiscredit Orr and I credit Serna's account.C. Aftermath: PPG's Termination of Orr and GoochJr. and its Rehiring of the Other EmployeesBy the end of the workday on January 7, there wereindications that Serna was not the only employee whointended to leave the North Supply job.23Two appren-tices, Fuchs and Launchbough, left the site without ex-planation before the end of the shift. That eveningKraner was called at home by his General Foreman JackGriffin (a member of the Union, but one who worked ina supervisory capacity at the North Supply job). Griffinadvised Kraner of his intention to take a "day of vaca-tion" the next day. Kraner acquiesced in this. ArthurJackson had told both Kraner and Griffin on January 7of an intention to "quit" (and/or be "sick") if the matterof the permit men was not straightened out.By the next morning, the staffing picture became moreclear. The only employees to appear for work were Orr,Gooch Jr., and a "waiting apprentice," Cliff Williams.Williams disappeared from the site by about 9 a.m., leav-ing only Orr and Gooch Jr. This caused Kraner to leavethe jobsite to confer with Gooch at the Kansas City con-struction office. A decision was reached by Gooch thatKraner should discharge Orr and Gooch Jr. and "get thejob manned." According to Kraner, the only feasibleI' Fuchs, Jackson. and to some extent Gooch Jr.22 Recall here that Orr also "happened" to be within hearing rangeduring an earlier discussion between Zander and Jim Davis when, Orrsays, Zander clearly issued instructions to Davis to "spread the word"that a walkout should take place.23 I have found, and it is not disputed, that Serna formally communi-cated to Kraner an intention to "quit" the job. Consistent with this, hegathered his tools from a jobsite storage area and took them with himwhen he left at the end of the shift on January 7.means of re-manning the job was to try to get the formerglazing crew to return to the job. Kraner ruled out thepossibility of seeking new referrals from the Union or ofhiring new employees from other sources due to the eco-nomic impracticality of "retraining" any such new per-sonnel. After consultation with Gooch, it was thereforedecided that Kraner would attempt to locate the formercrew members to see if they would return. In thisregard, Gooch instructed Kraner to make contact withGeneral Foreman Jack Griffin and with "working fore-man" Arthur Jackson (also a member of the Union) first"to see if they would come back" and then to have thoseindividuals try to make contact with the remainder ofthe former glazing crew to see if they would return.At least some of the former glazing crewmembers (i.e.,Serna and Jackson) had located other employmentpromptly after leaving the North Supply job. At leastone other (Fuchs) had registered with the Union for re-ferral to other employment. The process of making con-tact with the crew members and inducing them to returntook several days. As Kraner put it, they "dribbled"back to the job during the first few days of the followingweek. The record does not show that any of the "avail-able journeymen" (from Atlas Glass or elsewhere) wereever hired to replace Orr or Gooch Jr. Rather, it seemsthat the matter ended with the discharge by PPG ofthose permit men.Analysis and ConclusionsA. IntroductionThe General Counsel has tended to limit litigation andbriefing efforts to an attempt to establish that the Union"caused" or was "responsible for" the employee walkoutwhich, in turn, caused PPG to fire Orr and Gooch Jr.For reasons set forth below, I do not find any persuasiveevidence that such was the case. As I further discussbelow, however, the question of the Union's motivation(and its legitimacy), even assuming that the Union causedthe walkout by jobsite employees, is at least as importantto the ultimate resolution of this case as is the question ofunion causation. And, for the reasons detailed below, it ismy ultimate conclusion that even if the Union were re-sponsible for the jobsite walkout, the record wouldshow, nevertheless, that its motivation was not to causePPG to favor "members" of the Union over "non-members." Rather, its motivation was to cause PPG toadhere to the traditional practice among the parties ofdisplacing "temporary" permit men with journeymenwhenever the latter became available for referral. Alliedto this conclusion is the corollary finding below that thenonmembership of the permit men was essentially irrele-vant to the actions of the Union and those of the jobsiteemployees in seeking to have Gooch Jr. and Orr re-moved from the North Supply job. A further allied con-clusion is that the undisputed record suffices to establishthat the Union's actions (continuing the assumption, ar-guendo, of the Union's responsibility for the walkout)were directed toward the furtherance of statutorily le-gitimate goals and were necessary to the effective per-592 GLAZIERS LOCAL 558 (PPG INDUSTRIES)formance of its function in representing its constituencygenerally.B. The Question of Union CausationThe question is not free from doubt, but were it neces-sary to decide, I would find, preliminarily, that theUnion's agents (including, arguendo, job steward Serna),did not intend by any of their actions found above tocause jobsite employees to engage in concerted "strike"action to obtain the removal of Orr and Gooch Jr. fromthe North Supply job. Whether rightly or wrongly, theUnion's agents assumed that the Union would be inbreach of the labor agreement (and vulnerable to damagesuits) should a concerted work stoppage be called.24It is important to add, moreover, that strike actiondoes not contemplate any severing of the employmentrelationship. To the contrary, it presupposes continuedstatus by the striker as an "employee," albeit one who iswithholding his services in an effort to compel a changein conditions of his employment. By contrast, quittingone's employment, with no present intention to return tothat job, is not a "strike," whether done individually, orin concert with others.25The testimony of the employ-ees and the Union's agents shows, and I find, that theUnion's agents strongly opposed strike activity, and thattheir references to the employees' options to "quit" wereno more than explanations of employees' rights.26And itseems equally clear from the uncontradicted record thatat least some of the employees who left the job intendedby their actions fully to sever their employment ties withPPG (or, at least, that they recognized that they had noreemployment "rights" after taking the action of leav-ing).There is, of course, always a potential for a unioncoyly to evade responsibility for a strike by making state-ments "for the record" that it opposes such action. Buton this record, there is no clear evidence that theUnion's stated opposition to strike activity was accompa-nied by any figurative "wink."27Arguably, the question of the Union's responsibilityfor the actions of the jobsite employees does not turnsolely on the intentions of the Union's officers andagents. Viewed this way, the question is still doubtful.Initially, I find utterly unpersuasive the General Coun-sel's reliance (Br. 7) on the fact that "Zander repeatedlytold the members that they could quit,28failed to tell the"4 It is unnecessary to decide-and I therefore do not do so-whetherthe Union was correct in this assumption. There are, indeed, substantialgrounds for a contrary conclusion-particularly under circumstanceswhere the labor agreement is silent on the question of hiring priorities asbetween journeymen and permit men and the "no-strike" clause faciallyapplies only to disputes "as to the meaning, or application, of the provi-sions of this Agreement." Cf. Buffalo Forge Ca v. Steelworkers, 428 U.S.397 (1976).is See, e.g., the recognition of this distinction in Textile Workers v.Darlington Mfg Co., 380 U.S. 263, 266 (1965), cited by counsel for theUnion on brief (at 13). See also Crescent Wharf d Warehouse Co., 104NLRB 860, 861 (1953).'6 See, e.g., Tampa Building Trades Council (Tampa Sand), 132 NLRB1564, 1565-1566 (1961)." Cf.Tampa Sand, supra, 132 NLRB at 1566.as As noted, supra, "quitting" is different from a concerted withhold-ing of services to achieve a change in working conditions, and it involvesa certain circularity of reasoning for the General Counsel to rely on themembers that PPG was legally entitled to retain Orr andGooch, Jr.,2gfailed to reprimand any of the membersbecause of their actions, and failed to attempt to sendany replacements to the job when it became apparentthat the jobsite employees had left."As to the latter points, it is not clear from her brief bywhat process of reasoning or pursuant to what legal au-thority the General Counsel derives the presumed dutyof the Union to "reprimand" its members for leaving thejob or for failing, spontaneously, to send "replacements"to the job.50I have found that the Union did no morethan to advise its members of their right to "quit" (withthe attendant necessary consequence that their employ-ment rights with PPG would be forfeited) and that PPGneither asked the Union to send "replacements" nor wasit even interested in that possibility (see findings abovelinked to Kraner's testimony). I have further suggestedthat it would be difficult, in the light of the peculiarwording of the no-strike clause, to find even that a strikeover the permit man issue would be contractually unpri-vileged. These are formidable obstacles to the GeneralCounsel's theory. For the presumed "duty" of the Unionto "reprimand" its members and promptly (and withouteven being asked) to refer "replacements" to the job isnecessarily linked to the supposition that the action ofthe glazing crew in leaving the job was an unprivileged"strike," rather than a "quit" and was, therefore, anaction which the Union was under some obligation tocurb.Even if the job action were deemed a "strike," howev-er, it would not necessarily follow that the Union hadsome affirmative "duty" to intervene to end the strike;for:[T]here is no general federal anti-strike policy; and...strikes which ...are breaches of private con-tracts, do not threaten any additional publicpolicy.... [Buffalo Forge, supra, 428 U.S. at 409,citations omitted.]Union's "repeated" actions in explaining to members that they had a rightto quit as evidence that the Union was exhorting them to take strikeaction.29 Here one must ask: In what sense was PPG "legally entitled" tokeep Orr and Gooch Jr.? If the General Counsel believed that the ques-tion of PPG's "right" in either a contractual or statutory sense to retainpermit men was litigated in this proceeding, then she is simply mistaken.And if, more probably, the General Counsel means here that the Unionhad no "legal" right to seek to have PPG replace permit men with jour-neymen, then she is simply begging a central question at issue. See discus-sion in the next section.S1 The General Counsel repeatedly seems to treat as authority forthese and related factors the Board's supplemental decision and order inPlumbers Local 83 (Power City Plumbing), 238 NLRB 499 (1978) (and theGeneral Counsel especially cites that portion of the administrative lawjudge's analysis therein at 504). But that supplemental decision followed acourt remand. Glen L Mullett v. NLRB, 571 F.2d 1292 (4th Cir. 1978).And the General Counsel neglected to mention that the Board had re-jected that very analysis in its original decision in Power City, supra (228NLRB 216 (1977)), and that, in the cited supplemental decision, theBoard merely treated the court's remand as "law of the case." 238 NLRBat 499. The Board never adopted the analysis in question. Accordingly,that case is not Board authority on these points, which are, in any event,of no significance within this distinguishable setting.593 DECISIONS OF NATIONAL LABOR RELATIONS BOARDAccordingly, qua "strike," the employee action was notstatutorily illegal. And, contrary to the reasoning reliedon by the General Counsel, but rejected by the Board inPower City Plumbing, supra, there is no uniform, estab-lished authority for the proposition that union officialshave some general, affirmative obligation under Federallabor policy (as opposed to that grounded in a specificcontractual commitment) to take steps to end even acontractually unprivileged strike by employees. NLRB v.Babcock & Wilcox Co., 697 F.2d 724 (6th Cir. 1983),enfg. 249 NLRB 739 (1980), contains an instructive anal-ysis in this regard. There, the court concluded, in agree-ment with the Board, that it is an "error of law" to sup-pose that union officials have some general duty to end"illegal" (i.e., contractually unprivileged) strikes "absentclear language to the contrary in the collective bargain-ing agreement." (112 LRRM at 2720.) And the Sixth Cir-cuit's analysis of holdings in other circuits reveals that, atbest, the issue is one on which there is division of opin-ion among the circuits. Where, as here, the contractbinding the Union and PPG contains no such affirmativerequirement, there is no evident basis for the GeneralCounsel's reliance on Zander's failure to "reprimand"members who left the jobsite for their actions as tendingto show that the Union was "responsible" for their ac-tions.Finally, Sachs Electric Co., 248 NLRB 669 (1980),cited by the General Counsel, is not at all apposite here.There, the Board found that the union violated Section8(b)(l)(A)-not 8(b)(2)-by "coercion" directly aimed atnonmember "travelers" causing them to leave their jobs"involuntarily" to make room for local "members."To find that the Union bears some responsibility herefor the actions of the jobsite employees in leaving thejob, therefore, I must look beyond the factors which theGeneral Counsel has relied on and which I regard, essen-tially, as makeweight. In doing so, I have considered thefact, admitted by Zander and Serna, that some mentionwas made by each about the possibility of fines (or atleast disciplinary action) if some rank-and-file memberwere to lodge internal union charges against someonewho stayed on the job alongside the permit men. I notefirst, however, that these references were casual andwere not shown directly to have influenced the decisionsof the men who left the job. Neither, under the circum-stances do I believe that those references may be pre-sumed to have "coercive" impact.31Zander, at least,made it clear that he would not himself prefer suchcharges, thereby removing any suggestion that suchcharges would have official union sanction.Moreover, the Board has held, with court approval,that the mere act by a union of "processing" an internalcharge against a member, or sitting in a "quasi-judicialcapacity" to hear such a charge, will not constitute un-sl The General Counsel has stated on brief (at 6) that a union "violatesthe Act if it coerces employees previously referred out of the hiring hallinto quitting their jobs, based upon ... union membership of other em-ployees or any other arbitrary, invidious or irrelevant considerations"(emphasis added, citing the same cases cited by the Board in Sachs Elec-tric, supra, 248 NLRB at 670). Setting aside that the General Counsel ap-pears to be relying on an inapplicable strain in the law, the operativeterm in counsel's statement is "coerce."lawful coercion even if the attempt to "enforce" a subse-quently arrived-at disciplinary decision would amount tounlawful coercion.32And it is therefore extremely diffi-cult to construe as "coercive" Zander's and Serna's merereferences to the possibility that internal charges couldbe filed by another member against any members whomight remain working at the jobsite with the permitmen.33Summarizing, it has not been adequately demonstratedeither that the jobsite employees engaged in some kind ofconcerted "strike" (as opposed to making a variety of in-dividual choices to quit the job), or that the Unionplayed a causative or responsible role therein even as-suming that the employees' actions properly may be la-beled a strike. It may be that the Union's agents "tele-graphed in some subjective, subliminal way"34their sup-port for a concerted withholding of services by the job-site employees which did not contemplate a full sever-ance of their employment ties with PPG, but the Gener-al Counsel has not presented credible evidence whichwould provide substance to such a conclusion. On thisrecord, therefore, it would be no more than impermissi-ble speculation to find that the Union in any way"caused" PPG's decision to fire Orr and Gooch Jr. Andeven if the Union bears responsibility for their discharge,I would not find on this record that it was acting im-properly in so doing. This latter issue requires inquiry attwo levels, which I pursue next.C. The question of the Union's MotivationThe complaint alleges an 8(b)(2) violation expresslylinked to a claim that the Union was moved to cause thetermination of Orr and Gooch Jr. because they "werenot members of [the Union]." In Teamsters Local 3573532 Musicians (Don Glasser), 165 NLRB 798, 800-801 (1967), affd. inpertinent part sub nom. Don Glasser v. NLRB, 395 F.2d 401, 404-405 (2dCir. 1968).33 Necessarily, of course, for there to be any legal possibility whatso-ever that Zander's and Serna's references to internal fines arising fromcharges filed by a member against another member would violate theAct, it would have to be found that the ultimate enforcement actionwould be unlawful. The proviso to Sec. 8(bXIXA) of the Act generallyinsulates a union from liability under the Act when it engages in attemptsto discipline members for violating internal rules. The general limitationson a union's right under the proviso to take such internal disciplinaryaction has been expressed by the Supreme Court as follows:Section 8(b)(1) leaves a union free to enforce a properly adopted rulewhich reflects a legitimate interest, impairs no policy Congress hasimbedded in the labor laws, and is reasonably enforced against unionmembers who are free to leave the union and escape the rule. [Sco-field v. NLRB, 394 U.S. 423, 430 (1969).]Accordingly, before deciding whether the Union would violate the Acteven by an ultimate attempt to discipline members for working alongsidepermit men, one would have to determine whether, under Scofield, its ap-plication of internal discipline was in pursuance of a "legitimate interest"which did not "impair ... policy ...in the labor laws." It would there-fore involve a kind of tail-chasing to assert, a priori, that the Unionwould have no right to threaten to discipline members for working withpermit men under these circumstances, even if I had found that such"threats" were made. In any case, the analysis in the following sectionwould be material to any resolution of the merely hypothetical questionwhether the Union could properly discipline members for working along-side permit men.s' Babcock & Wilcox, supra, 697 F.24 724.as Teamsters Local 357 v. NLRB, 365 U.S. 668 (1961).594 GLAZIERS LOCAL 558 (PPG INDUSTRIES)the Court emphasized that, under Section 8(b)(2), readtogether with Section 8(aX3):It is the "true purpose" or "real motives" in hiringor firing that constitutes the test. [365 U.S. at 675]It is therefore necessary to test the General Counsel'stheory of violation by examining the record for evidenceof the Union's true purpose in expressing a desire to haveRespondent replace permit men when journeymenbecome available for referral.It is hard to detect evidence in this record whichwould support the General Counsel's threshold claimthat it was a simple matter of the Union's desire to favormembers over nonmembers which accounted for theUnion's conceded desire to displace permit men afterjourneymen became available for referral. And, I notethat the General Counsel's brief devotes relativelylittle-and then somewhat generalized-attention to thepoint. In addition, the record simply does not supportthe few specific assertions in the General Counsel's briefto the general effect that their nonmembership (ratherthan their lack of journeyman status) was the admittedconcern of the Union's agents over the retention of thepermit men once journeymen became available for refer-ral. Thus, the General Counsel attributes36to theUnion's agent Foland testimony to the effect that Foland"felt that PPG was not operating in accordance with...the practice, that is, the permit men were to be'bumped' when journeymen or members ...becameavailable." (Emphasis added.) Regrettably, however, therecord passages relied on by the General Counsel do notcontain any reference by Foland to "members." There,Foland's testimony was couched solely in terms of the"practice" of "replac[ing] temporary help with qualifiedmechanics." Also regrettably, the testimony of job stew-ard Serna relied on by the General Counsel does notsupport her claim on brief37that Serna "recalled" thatZander had stated that the Union had exhausted all ef-forts to "seek the employment of union members" (em-phasis added). The phrase "union members" is not inSerna's testimony at the cited passage. An even greaterdeparture from the record is indulged by the GeneralCounsel when she states on briefs3 that "it was Respond-ent's policy, as voiced by its agents, and the conviction ofthe general membership, that nonmembers should notwork when members were 'on the bench"' (emphasisadded).These and related instances in which it is claimed bythe General Counsel that "membership" considerationswere paramount in the Union's actions all appear to belinked to mere assumptions by the General Counsel forwhich there is no direct support in the record. More im-portant, they involve the blurring-over of the criticallyimportant distinction between the admitted traditional in-dustry practice of favoring journeymen (who, incidental-ly, may be members of the Union) over permit men, anda supposed practice of favoring journeymen over permitmen because the former are members and the latter are36 G.C. Br. 3, citing to Tr. 227. 22937 At 4, citing to Tr. 260.as At 6, without citation to the record.not. It seems sufficient to point out here that it wasnever demonstrated by the General Counsel that thejourneymen who traditionally received bumping prefer-ence over permit men were always members of theUnion.3gMore fundamentally, however, it is unreason-able to presume from the mere probability that the jour-neymen were members of the Union that it was this fea-ture of their status which caused not only the Union, butalso the industry employers, including PPG, traditionallyto accord to journeymen a bumping preference overpermit men.A more obvious explanation for this traditional prac-tice in the industry would appear to be the one implicit(and sometimes explicit) in the testimony of Zander,Foland, and Gooch; that is, the traditional desire of em-ployers to have qualified and experienced glaziers, cou-pled with the Union's interest-a traditional one forunions representing construction trades-in regularizingthe employment process by establishing and enforcingemployment priorities ensuring a fair distribution ofwork opportunities among the qualified jobseekers con-stituting the Union's constituency.40Indeed, it seemsclear on this record, despite the General Counsel's con-clusionary contrary claims, that membership in theUnion was not the basis on which the actors in this casewere moved to seek the replacement of permit men byjourneymen. For if this were the sole or main concern ofthe Union and its jobsite members, it could have beendealt with more readily merely by a demand to apply theunion-security clause in the labor agreement to thosepermit men, who, by January 7, had long since exceededthe 7-day "grace period" applicable to new hires. Asnoted above, however, and consistent with the tradition-al treatment of permit men as "temporaries," the Unionnever sought to apply the union-security clause to Orrand Gooch Jr. or any other permit men. More realistical-ly, therefore, the fact of their nonmembership wasmerely incidental to a more fundamental concern of theUnion and its members on the North Supply job; that is,that PPG's retention of Orr and Gooch Jr. (and otherpermit men) was a threat to the traditional bumping pref-erence accorded by the parties to the Mo-Kan bargainingrelationship to available journeymen and a traditionalpractice of treating as "temporary" any permit men hiredduring periods when journeymen were not available forreferral.Accordingly, were it necessary to the proof of a viola-tion to demonstrate that the Union was motivated to actagainst Orr and Gooch Jr., because of their lack of mem-bership in the Union, I would be compelled to dismissthe complaint on the simple ground that such nonmem-bership was not shown to have been a factor in the39 At best, one might assume that many, if not most, of those journey-men would be members, as counsel for the Union has acknowledged onbrief (at 2). Such an assumption would be warranted for no other reasonthan that there are a large number of Mo-Kan association employers em-ploying persons who would, by natural operation of the union-securityclause in the Mo-Kan labor agreement, acquire membership in the Unionin the normal course of acquiring enough experience in the industry toqualify as journeymen.40 See, e.g., discussion in Plasrerers Local 299 (Wyoming Contrrctors),257 NLRB 1386, 1394-1395 (1981)595 DECISIONS OF NATIONAL LABOR RELATIONS BOARDevents leading to their discharge. Even though the Gen-eral Counsel has rested her case at this inadequate level,the issues raised by this record cannot be so readily dis-posed of, however; for the Board has taken pains toavoid such a per se approach in cases where a union hascaused an employee's discharge, as I discuss next.The clearest exposition of main principles in this areais found in Operating Engineers Local 184 wherein theBoard stated:The Administrative Law Judge's decision rests onthe rationale that a violation of Section 8(b)(2)occurs whenever a union interferes with an employ-ee's employment status for reasons other than thefailure to pay dues and initiation fees or other formsof service fees uniformly required for the use of ahiring hall. This per se approach derives from a mis-conception of the law and is clearly at odds withBoard precedent.When a union prevents an employee from beinghired or causes an employee's discharge, it has dem-onstrated its influence over the employee and itspower to affect his livelihood in so dramatic a waythat we will infer-or, if you please, adopt a pre-sumption that-the effect of its action is to encour-age union membership on the part of all employeeswho have perceived that exercise of power. But theinference may be overcome, or the presumption re-butted, not only when the interference with em-ployment was pursuant to a valid union-securityclause, but also in instances where the facts showthat the union action was necessary to the effectiveperformance of its function of representing its con-stituency.The Board subsequently adopted the view in PaintersLocal 487,42 that a union's "burden of rebuttal" underLocal 18, supra, is met when it is shown that the union'sactions are "reasonably designed to preserve the integrityof contractually prescribed referral practices43eventhough those actions bring changes in job status to indi-vidual employees," 226 NLRB at 301. See also, e.g.,Boilermakers Local 40 (Envirotech Corp.), 266 NLRB 432,433 (1983), and cases cited therein. Moreover, "What isreasonable ...is not to be narrowly construed in mat-ters of this sort." Ibid. And, "there is no violation if aunion can show that it 'was acting out of a legitimateconcern for the other unit employees ...its action intaking its position was not arbitrary, irrelevant, or invidi-ous."' Id."4 Operating Engineers Local 18 (Ohio Contractors), 204 NLRB 681(1973), revd. on other grounds 496 F.2d 1308 (6th Cir. 1974).s4 Painters Local 487 (American Coatings), 226 NLRB 299 (1976).43 Although, in the context of that case, the "referral practices" inquestion were "contractually prescribed," it cannot be maintained thatthe existence of written contractual authorization for a referral practice,per se, confers any particular legal favor on the practice. Rather, whetherwritten into contract or not, it is the practice which must stand or fall onits own legal merits. See, in this regard, the language in Local 357 quotednext in the main text, which refers more generally to "activities of the em-ployer and union." (Emphasis added.) Accordingly, for purposes of sub-sequent analysis, I do not find it to be significant in this case that theindustry practice of allowing journeymen to bump permit men was neverexpressly written into a labor agreement.Finally, the analytical approach to the question of thelegitimacy of union-caused adverse treatment of employ-ees mandated in Local 18, supra, must be understood inthe light of the Court's interpretations of the statutoryprovisions implicated herein. It is thus pertinent to thisanalysis to note Justice Harlan's concurring remarks,joined in by Justice Stewart, in Teamsters Local 357supra, that...the Act was not intended to interfere signifi-cantly with those activities of employer and unionwhich are justified by nondiscriminatory businesspurposes, or by nondiscriminatory attempts to bene-fit all the represented employees.44The precedents are, therefore, clearly harmonious on thispoint: When a union has been shown to have acted ingood faith to further hiring and referral practices whichare of general benefit to its constituency as a whole andwhich only incidentally work to the employement disad-vantage of particular individuals, the union has rebuttedany presumption that it has committed a violation ofSection 8(b)(2).It must be acknowledged, however, that no authorityhas been called to my attention, nor has my own re-search disclosed any, in which it has been squarely heldthat construction industry employers and unions mayengage in the kinds of practices involved herein, where-by persons hired during periods when the union is unableto locate qualified journeymen are subject to displace-ment by journeymen who become available for referrallater on. A case which is obliquely instructive, however,is Wismer & Becker Contracting Engineers, 228 NLRB779 (1977), remanded 603 F.2d 1383 (9th Cir. 1979), sup-plemental decision 251 NLRB 687 (1980), enf. denied 654F.2d 731 (opinion not published) (9th Cir. 1981). There,the Board found that the union and the employer violat-ed, respectively, Section 8(b)(2) and Section 8(a)(3) byagreeing to discharge certain "direct hires" and to re-place them with persons whom the union wished to referfrom its hiring hall. The employer had engaged in thedirect hiring at an earlier point when, to pressure the em-ployer to alter certain jobsite conditions, the union wasrefusing, in violation of its referral commitment in theapplicable labor agreement, to refer qualified personsthrough its hiring hall. The applicable contract permittedthe employer to engage in direct hiring when the unionwas unable to locate qualified help, but provided alsothat such direct hires would be treated as "temporary,"and would be subject to later "replacement" by "quali-fied individuals" from the hiring hall, unless the directhires themselves possessed sufficient experience to qual-ify in one of the contractually prescribed referral catego-ries. The Board, in finding unlawful discrimination in thereplacement of the direct hires by the union referrals,specifically found that the record showed that the directhires satisfied the contractual "experience" requirementsand thus observed that there was no justification under44 364 U.S. at 682. The Board embraced these concurring remarks inMiranda Fuel Co., 140 NLRB 181 at 187 (1962).596 GLAZIERS LOCAL 558 (PPG INDUSTRIES)the contract for treating them as "temporaries." 228NLRB at 780-781.There are many features which distinguish Wismer &Becker, supra, from this case. What is significant for pur-poses of the present discussion however is the absence ofany direct attack in Wismer & Becker on the contractualscheme which authorized a practice of treating as "tem-porary" persons hired when a union was unable to referqualified referrals from the union hall. Thus the Boardappears to have rested its holding in Wismer & Becker onthe fact that the contract was ignored when direct hireswere replaced despite their eligibility for retention underthe governing contractual arrangement. Implicitly, there-fore, the Board appears to have assumed that there wasnothing unlawful, per se, about a construction industrypractice in which qualified individuals are given the rightto "bump" less qualified employees hired during periodswhen a union is unable to refer qualified help. And, cou-pling the principles already discussed to the additionalconsiderations below, I reach the conclusion that theUnion did not commit a violation of Section 8(b)(2) evenif an attenuated analysis might lead to the conclusionthat the Union bears legal responsibility for the January7 walkout of jobsite employees.It is significant, first, that the General Counsel hasnever directly contended that the traditional "bumping"practice was per se unlawful under Section 8(b)(2).Rather, the prosecution theory has been that the "realpurpose" of the Union and its jobsite loyalists in thecomplained-of instance was to cause the discharge ofpermit men because they were not members of theUnion. The absence of any direct challenge by the Gen-eral Counsel to the traditional industry practice in thisregard is an apparent concession that such general prac-tices do not, per se, violate the Act.4546 Moreover, this issue was highlighted in my remarks at the conclu-sion of the trial wherein I specifically requested that the parties addresson brief the question whether the Union's actions in pursuing the tradi-tional "bumping" practice might be deemed legitimate, applying the anal-ysis in Operating Engineers Local 18, supra, even if I were to find that theUnion was responsible for the January 7 jobsite walkout. The GeneralCounsel's brief is nevertheless silent on the point-a silence which, espe-cially in this context, invites the conclusion that the General CounselIndependent of that apparent concession by the Gener-al Counsel, I would be hard-pressed on this record tofault the traditional industry practice. On this record, thepractice involved a hiring priority linked to the pre-sumed greater training and experience of journeymenover permit men.46As such it was an unremarkablepractice in the construction industry; indeed, it is onewhich the Act expressly authorizes. Thus, Section 8(f(4)states in pertinent part:It shall not be an unfair labor practice ...for anemployer engaged primarily in the building andconstruction industry to make an agreement ...with a labor organization ...because ...suchagreement specifies minimum training or experiencequalifications for employment or provides for priorityin opportunities for employment based upon lengthof service for such employer, in the industry or in theparticular geographical area. [Emphasis added]Accordingly, where, as here, the bumping "priority"for journeymen is facially linked to their presumed great-er training and experience "in the industry or in the par-ticular geographical area" and where the General Coun-sel has not shown that the actual motive of the Union orthat of the jobsite employees who left the job was tocause PPG to discriminate against permit men on theground that they did not hold membership in the Union,I conclude that the General Counsel has not sustainedthe prosecutor's burden of establishing the alleged viola-tion of Section 8(b)(2), even assuming that the threshold"causation" burden has been met.[Recommended Order for dismissal omitted from pub-lication.]would not challenge the traditional "bumping" practice as, per se, viola-tive of Sec. 8(bX2).4' As noted in my findings, supra, this record contains no reliable basisfor any finding that permit men generally, or Gooch Jr. and Orr particu-larly, possessed greater training and experience, as glaziers than did theavailable journeymen which the Union and the jobsite employee hadasked PPG to employ in the place of those permit men. Cf. Wismer 4Becker, supra. The absence of such evidence at least makes it impossibleto find that the Union was acting in bad faith in seeking, as Foland put it,to "replace temporary help with qualified mechanics."597